Citation Nr: 0929463	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  05-06 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Entitlement to service connection for residuals of head 
trauma with concussion.

4.  Entitlement to service connection for post-traumatic 
headaches.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to 
October 1974 and from November 1979 to June 1982.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 2004 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Columbia, 
South Carolina.  The case was later transferred to the RO in 
Montgomery, Alabama. 

The Veteran testified before the undersigned Veterans Law 
Judge at a Video Conference hearing in December 2007.  A copy 
of the hearing transcript is in the record.

The Board remanded this matter in February 2008 for further 
development.  Such has been completed and this case is 
returned to the Board for further consideration.  


FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
Veteran has a cervical spine disorder related to service.

2.  There is no competent medical evidence showing the 
Veteran has a current left knee disorder.

3.  There is no competent medical evidence showing the 
Veteran has current residuals of head trauma.

4.  There is no competent medical evidence showing the 
Veteran has a current post traumatic headache disorder.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.  A left knee disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).

3.  Residuals of head trauma were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

4.  Post-traumatic headaches were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the Veteran's claim on 
appeal was received in July 2003 and a duty to assist letter 
was sent in September 2003 prior to the March 2004 denial of 
this claim on the merits.  This letter provided initial 
notice of the provisions of the duty to assist as pertaining 
to entitlement to service connection, which included notice 
of the requirements to prevail on these types of claims, and 
of his and VA's respective duties.  The duty to assist 
letter, specifically notified the Veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The Veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  Additional notice was sent in March 2008 and April 
2008.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA, Social Security and 
private medical records were obtained and associated with the 
claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA examination for the 
claimed disorders was conducted in May 2008 and an addendum 
was done in January 2009, and included review of the claims 
folder and examination of the Veteran.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Such notice was sent in a March 2008 
letter.

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2008) (harmless 
error).

II.  Service Connection

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may 
also be granted for certain chronic diseases, including 
arthritis, when such diseases are manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in- 
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107.

Service treatment records reveal that at the October 1971 
enlistment examination, the Veteran's head, neck, spine and 
lower extremities were all normal and the accompanying report 
of medical history gave no history of trick/locked knee, 
frequent or severe headache, head injury, arthritis, 
rheumatism, bursitis or bone or joint deformity.  In April 
1973, he was treated for a laceration of the right parietal 
area.  An August 1973 psychiatry note revealed a history of 
wound lacerated under part of his chin in July 1973 when he 
was playing water polo.  In October 1973 he was in a slight 
altercation, with large hematoma of the right periorbital 
area, with mandible grossly intact.  X-ray was negative for 
fracture, with no significant abnormality noted.  In 
September 1974, he is noted to have sustained injury to his 
head, in a fight where he was beaten by a barracks mate and 
was initially seen bleeding from his mouth and eyes, with 
complaints of his ears being plugged.  On examination he had 
right subscleral hemorrhage and was also bleeding in the 
middle chamber of the left ear.  There was no Battle's sign 
and the initial impression was left hematomous otitis media.  
He continued to return for followup up to 6 days after the 
incident, with complaints that included headaches and nose 
bleeds that persisted.  In September 1974, six days after the 
incident he continued to have headaches and nose bleeds and 
on examination had hemorrhagic conjunctivitis of his right 
eye and was assessed with otitis externa.  His October 1974 
separation examination revealed his head, neck, spine and 
lower extremities were all normal, and he reported being in 
good health.  

The entrance examination of October 1979 prior to his second 
period of service revealed his head, neck, spine and lower 
extremities were all normal and the accompanying report of 
medical history gave no history of trick/locked knee, 
frequent or severe headache, head injury, arthritis, 
rheumatism, bursitis or bone or joint deformity.  In May 1980 
he was seen for bilateral knee pain after running 6 miles, 
with examination showing full range of motion and no edema or 
dislocation.  The assessment was inflammation due to running.  
In July 1980, he was seen for complaints of head trauma and 
denied loss of consciousness.  He had been in an altercation 
the previous evening.  There was no loss of consciousness, 
and he had multiple bruises and lacerations to his scalp and 
swelling of the right orbit.  On objective examination he had 
multiple tender areas to palpation, with fundi benign and was 
neurologically intact.  The left knee did have mild effusion, 
but had full range of motion.  The assessment was multiple 
contusions.  X-rays of the left knee from July 1980 were 
normal.  In April 1982 he was seen again for left knee pain, 
and that it hurt to squat especially behind and under the 
knee, and also hurt to run.  He had no deformity, swelling, 
malalignment, effusion or McMurray's test, he had full range 
of motion and his ligaments were intact.  His May 1982 
separation examination revealed he checked "yes" to a 
history of swollen or painful joints, but "no" to head 
injury, arthritis/rheumatism, bone joint or other deformity, 
lameness, trick or locked knee.  The hearing problems were 
noted by doctor's notes to have existed prior to entrance and 
waived in order to enlist.  No mention of any head injury is 
given in the doctor's notes.  

Private treatment records from 2001 primarily address other 
problems than those on appeal.  However, there is a November 
2001 magnetic resonance imaging (MRI) of the cervical spine 
taken for complaints of difficulty breathing and neck pain, 
with an impression of moderate discogenic change at C5-6 with 
moderate spur-disc encroachment on the neural foramina 
bilaterally, and associated mild spinal stenosis.  The 
records prior to 2003 otherwise deal with lumbar and thoracic 
spine complaints with no other reference to the cervical 
spine or the other claimed issues involving head trauma 
residuals, headaches or left knee complaints.  

Social Security Records primarily address other medical 
complaints and/or contain duplicate records.  However some 
pertinent records include a November 2001 private medical 
report from a phone interview with the past medical history 
including neck problems with MRI done which showed 
degenerative disc disease (DDD) C5-6.  

Records from 2003 reflect complaints of cervical spine 
problems.  In July 2003 he was seen for breathing problems 
and also complained of spurs in his neck and herniated disc.  
On examination, no significant findings were reported with 
cranial nerves II-XII intact and he could move all 
extremities.  The assessment of his breathing problems was 
suspected  bronchospasm with diagnosis of exclusion of 
anxiety.  Other records from July 2003 revealed that his MRI 
of his cervical spine spur/disc encroachment at C5-6 was 
reviewed, but the rest of the report addressed lumbar spine 
complaints.  In August 2003 he was seen for back complaints 
but also reported loss of vision and right arm shaking one 
minute after lifting some lumber.  He reported pain in the 
thoracic level on the left side as well as frontal headaches 
of 8/10 intensity, accompanied by tinnitus.  Examination was 
significant for limited motion of the cervical spine, cranial 
nerves II-XII were intact and there was limited strength in 
the right upper extremity, with no significant lower 
extremity findings.  The assessment was cervical spine and 
lumbar spine injuries.  He was referred for physical therapy 
and underwent a consult in September 2003 for cervicalgia.  
The past medical history of disc protrusion at C5-6 spurs was 
noted, and he gave a history of having been in a fight and 
hit around the head and shoulder although no date of this 
incident was given.  He reported pain for years at a 6/10 
level.  Examination revealed loss of motion, with muscle 
guarding and spasm noted.  Left neck rotation had a bony 
feel.  The rest of the consult addressed his potential to be 
rehabilitated.  A November 2003 record did give a history of 
complaints of chronic neck pain secondary to a military 
injury in the 1970's.  His current complaints were weakness 
in both hands with tingling down both arms.  Examination 
revealed no focal pain, muscle tightness in the trapezius.  
Neurological examination revealed diminished 4/5 strength in 
the hands bilaterally as well as 4/5 strength in the 
bilateral triceps.  Sensation was intact with subjective 
tingling.  

A November 2003 Social Security examination noted complaints 
of the back and neck with the MRI findings from November 2001 
recited and decreased motion of the cervical spine was noted.  
A December 2003 electromyelogram report is noted to show 
findings suggestive of relatively mild sensorimotor 
polyneuropathy perhaps due to diabetes mellitus.  

The report of a February 2004 VA spine examination is noted 
to have not contained an opinion as to the etiology of the 
claimed cervical spine disorder.  The examiner did review the 
claims file and reported the Veteran's history of having 
injured his neck in a 1972 assault where he was said to have 
been struck in the head by an unknown object and knocked to 
the pavement, and then thrown into a car and thrown out of it 
at about 50 miles per hour.  He reported at the time he lost 
consciousness but did not know for how long and he woke up in 
the hospital.  He reported at the present time he had pain in 
his neck as well as his back.  He reported the pain was 
constant at a level of 5/10 and flares up periodically to 
10/10.  Physical examination revealed moderate spasm of the 
paraspinal muscles without tenderness.  He had flexion to 30 
degrees and extension to 15 degrees with pain.  Right lateral 
flexion was to 15 degrees and left lateral flexion was to 25 
degrees with pain. Rotation was to 40 degrees to the right 
and 30 degrees with pain.  Computed tomography (CT) scan was 
reviewed and showed normal findings with no evidence of 
spinal stenosis or herniated nucleus pulposus.  However 
another test result was noted to show spondylosis of the 
cervical spine at C5-6.  The diagnosis was spondylosis of the 
cervical spine and chronic cervical strain with severe 
functional loss due to pain for extension and right lateral 
flexion, moderate functional loss due to pain for left 
lateral flexion, right and left rotation and no functional 
loss due to pain on flexion.

The report of a February 2004 VA knee examination is noted to 
have not contained an opinion as to the etiology of the 
claimed left knee disorder.  The examiner did review the 
claims file and reported the Veteran's history of having 
injured his left knee in a scuffle where he was kicked in the 
knee in 1980.  He stated that he was on sick call and X-rays 
were taken and he was given crutches and Tylenol.  He 
indicated he was on profile from running or marching for 30 
days afterwards.  He indicated he went back after the end of 
the 30 days because of continued pain and was given codeine.  
He stated he has a dull intermittent pain in his knee all the 
time with weakness, stiffness, swelling, giving way and 
occasional locking.  He reported no current treatment for his 
knee and denied current flareups of his knee condition.  He 
did not use braces or other assistive devices for his knee.  
He denied any history of surgeries or of dislocations or 
recurrent subluxations of his knee or of inflammatory 
arthritis.  He stated that the knee did not interfere with 
his usual occupation or daily activities.  Examination of the 
left knee was negative for effusion, tenderness, deformity, 
crepitus or spasm.  There was moderate laxity of the medial 
and lateral cruciate ligaments, and the interior and 
posterior cruciate ligaments were intact.  Range of motion 
was 0-95 degrees without pain.  McMurray's test was negative.  
X-rays were reviewed with one showing early degenerative 
osteoarthritis, but a second "sunrise view" was normal.  
The impression was degenerative osteoarthritis of the left 
knee and chronic left knee strain with instability of the 
medial and lateral collateral ligaments and moderate 
functional loss due to pain for flexion.

The report of a February 2004 VA examination for residuals of 
head trauma gave the same history as the history given for 
the cervical spine injury.  Again the claims file was 
reviewed prior to the examination and again the examination 
report is noted to have not contained an opinion as to the 
etiology of the claimed head trauma residuals.  The Veteran 
reported that since the injury reported to have happened in 
1972 he has had headaches behind his eyes and also occipital 
headaches on a daily basis that were present constantly.  He 
also reported being forgetful at times and had some numbness 
of his right leg all the time.  He also reported some 
weakness of his arms to the point he cannot write.  He denied 
any current treatment.  He denied seizures.  He admitted to 
some dizziness on occasion.  Examination revealed his pupils 
were equal, round and reactive to light and accommodation and 
extraocular muscles were intact bilaterally.  Cranial nerve 
examination was grossly intact from II-XII.  There was normal 
sensation to pinprick and vibratory sense of all extremities.  
Deep tendon reflexes were 2/4 in both upper and both lower 
extremities.  Strength was 4/5 in both upper and 3/5 in both 
lower extremities.  There was no noted facial weakness.  
There was negative Romberg and Babinski.  Examination of the 
head, eyes, ears, nose and throat were normal.  No skull 
defects were noted.  Psychiatric examination revealed he was 
capable of managing his benefits.  Mood and affect were 
appropriate.  Insight and judgment were good.  No homicidal 
or suicidal ideations were shown.  The CT of the head was 
normal with normal bone windows and no fracture present and 
skull series was normal.  The diagnosis was old head trauma 
with residual post traumatic headache and old brain 
concussion with residual post traumatic headaches.

Records from 2004 reflect ongoing complaints regarding the 
cervical spine.  An April 2004 neurosurgery consult for 
chronic neck pain noted pain and stiffness in his neck and 
decreased range of motion of the neck and some pain in the 
arms.  He complained that medications were not helping his 
neck pain.  Examination again revealed cranial nerves II-XII 
to be intact.  He held his neck stiffly and upright and had 
limited motion.  Strength was 5/5 and symmetrical, with his 
gait normal.  Deep tendon reflexes were 2+/4, with review of 
MRI showing mildly herniated disc at C5-6, mild central 
stenosis, foraminal stenosis and mild degenerative joint 
disease (DJD) throughout the cervical spine.  X-rays showed 
normal alignment and no subluxation.  The impression was that 
the main complaints were chronic neck pain.  He was noted to 
have herniated nucleus pulposus (HNP) at C5-6 which would be 
amenable to surgery, but he did not seem to have any symptoms 
related to this.  The April 2004 X-Ray report showed small 
marginal osteophytes at C5 and mild disc space narrowing at 
C5-6.  There was no fracture or subluxation noted.  Also 
noted were small cervical ribs bilaterally, left greater than 
right which may contribute to his neck/arm pain.  In May 2004 
he was seen at the emergency room (ER) for complaints of neck 
and face stiffness, and spasm in his back, and weakness in 
both hands with tingling down both arms.  Examination 
revealed the muscles of his neck stiff, with normal gait and 
strength noted.  The assessment was acute on chronic neck 
pain.  In June 2004 he was seen with a rambling medical 
history but no acute problems.  He did give a history of 
having been rear ended by a truck and being taken to the ER 
with a chipped tooth.  His past history of cervical 
spine/disc pathology was noted with the X-ray and MRI results 
again recited.  On review of systems he reported intermittent 
paresthesias in his toes that he attributed to back pain and 
decreased hearing due to a hearing aid loss in the accident.  
Examination revealed his neck was tender to palpation along 
the lower cervical and upper trapezius muscle, with no 
significant findings regarding the head or left knee.  

Also in 2004 the Veteran was noted to be a newly diagnosed 
diabetic, as reported in September 2004.  In October 2004 he 
carried diagnoses of diabetes and neuropathy, with complaints 
of muscle cramps and right upper extremity numbness due to 
neuropathy.  Examination was limited to neurological findings 
regarding the lower extremities.  

VA treatment records from 2005 and 2006 primarily address 
other medical problems than those on appeal.  However a 
record from February 2006 noted complaints of left arm 
tingling all the time and numb right thigh and foot.  The 
assessment was neck pain with radicular symptoms.

VA treatment records from 2007 to 2008 again mostly address 
other medical problems but do include mention of neck pain.  
In February 2007 he was seen for complaints of neck pain and 
tingling, with a neurosurgery clinic note giving a history of 
neck pain since 1973.  He was last seen in the neurosurgery 
clinic in April 2004.  There was non surgical treatment of 
the neck pain and now he complained of neck pain which was 
worse in the past 6 months with right shoulder pain and right 
hand numbness.  Examination revealed deep tendon reflexes 1+ 
throughout, and unsteady gait, and he was unable to tandem.  
He had decreased motion in his cervical spine and was tender 
in his upper thoracic and lumbar spine.  The assessment was 
cervical spondylosis.  In January 2008 he complained of neck 
pain and low back pain and was noted to get headaches from 
his neck pain.  The assessment was cervical spondylosis.  In 
May 2008 he was seen for cervical spine spondylosis with 
complaints of neck pain.  On examination he again had limited 
motion of the neck and tenderness to palpation of the 
cervical spine.  

Computerized problem lists from January 2005, November 2005, 
February 2006, February 2007, May 2007, June 2007, January 
2008 and May 2008 are repeatedly shown to include neck pain, 
with the lists from 2007 to 2008 to also include cervical 
spondylosis.  None of the computerized problem lists make any 
mention of the claimed head injury residuals, headaches or 
left knee problems.  

In sum, evidence of a chronic headache problem (apart from 
this being a symptom of neck pain), or a chronic left knee 
disorder is not shown in the VA records, private records or 
Social Security records from 2001 through 2008.

The Veteran is noted to have testified at his hearings from 
August 2005 and December 2007 that he did receive some 
treatment in service for the knee following the incident 
where he was kicked in the left knee in an altercation in 
1980. Regarding his head and neck injuries he testified in 
December 2007 that he was injured in 1973 in another 
altercation when he was trying to stop someone from 
assaulting a girl.  He indicated that during the incident 
where he received the head and neck injuries he was severely 
beaten and thrown from a moving car, and was unrecognizable 
when he returned to base.  He testified in December 2007 that 
he was told by doctors in service that he had herniated 
discs, but indicated that they were in the thoracic region.  
He indicated in the August 2005 hearing that he sought 
chiropractic treatment for his neck between his first and 
second periods of service, and then did not seek post service 
treatment until 2002.   He further elaborated on his injuries 
in his hearing testimony in December 2007 that he continues 
to have left knee symptoms where the knee snaps and that he 
has headaches daily, and continues to have neck pain.  His 
wife testified in December 2007 that he is unable to turn his 
head when he drives and thus does not drive.  She indicated 
that he has neck pain when standing for a period of time.  He 
indicated that when he left the service he did not undergo a 
separation physical examination.  

The report of a May 2008 VA examination to address the 
etiology of the claimed disorders of the head trauma with 
headaches, left knee and cervical spine disorder included a 
claims file review, but did not include a review of the 
service treatment records from the Veteran's second period of 
service from 1979 to 1982.  This was apparent in the opinion 
as to the etiology of these claimed disorders where the 
discussion as to the etiology of these disorders did not 
mention the records from the second period of service, and in 
regards to the left knee disorder, the examiner commented 
that he was unable to find the record from 1980 pertaining to 
an altercation that affected his knee.  However, the 
examination which otherwise included the claims file did 
report some pertinent history and findings.  Regarding the 
claimed head trauma with neck pain and headaches, the Veteran 
related a history of having been in a fight in 1973 or 1974 
and reported that he was knocked out, and said he was hit 
behind the neck.  He reported waking up in the emergency 
room.  He indicated that X-rays of his neck were taken, but 
was never referred for physical therapy or an orthopedist.  
He reported now having daily neck pain at a 10/10 level, and 
also reported his neck condition gives him a headache at the 
base of the neck.  In regards to his left knee, he reported 
injuring it at a fight in 1980 where his left knee got 
injured.  He sought medical attention and was given crutches, 
but had no X-rays taken.  His current symptoms were 
occasional pain only when sitting in the car for more than 45 
minutes.  He reported weekly flareups to 10/10 for a few 
minutes, with pain stopping as soon as he moves around.  
Regarding headaches he reported they were 3 times a week 
lasting for hours.  He denied a history of dizziness or 
weakness.  

He underwent a physical examination which noted pertinent 
findings of no evidence of cranial nerve impairment or other 
neurological findings of significance other than complaints 
of tinnitus, insomnia and of numbness in his hands and feet 
with findings of decreased sensation in all extremities and a 
history of peripheral neuropathy.  Regarding his head injury, 
he had no history or evidence of any seizures, tremors or 
fasciculation's, speech or swallowing impairment, sensory 
impairment of his vision, taste or smell, bladder or bowel 
impairment, breathing problems, or ataxia, incoordination or 
spasticity.  He was noted to have an antalgic gait and walked 
with a cane due to a low back condition and peripheral 
neuropathy in the lower extremities.  He was noted to be 
anxious, with no other evidence of cognitive or psychiatric 
impairment.  There was no other evidence of autonomic nervous 
system problems that were not already addressed.  

Regarding his left knee he reported having stiffness, 
instability and pain, along with weekly episodes of locking 
and repeated instances of effusion, with no other significant 
symptoms.  Physical examination of the knee revealed an 
active range of motion from 0-140 degrees without pain.  The 
summary of joint conditions was limited to guarding of the 
left knee, with no other significant findings.  X-rays of the 
left knee taken in May 2008 revealed radiographically normal 
findings.  Regarding the cervical spine, no neurological 
findings of significance were reported.  He did report 
symptoms of stiffness, pain and spasms.  The pain was limited 
to the neck, described as sharp, severe and constant.  The 
pain was daily and occurred with movement.  

Physical examination findings of the cervical spine were 
negative for spasm, guarding, atrophy, pain on motion, 
weakness, or tenderness.  His posture and head position were 
normal and there were no abnormal spinal curvatures.  Again 
some decreased sensation in all extremities was shown as was 
decreased motor strength of the fingers of both hands.  The 
active range of motion of the cervical spine from 0 degrees 
was 45 degrees flexion, extension, left and right lateral 
flexion and 80 degrees left and right lateral rotation.  
Lasegue's sign was positive on both sides.  MRI of the 
cervical spine from March 2006 was reviewed and was noted to 
show mild multilevel cervical spine degenerative changes 
compared to the previous study with a significant progression 
of disease at C2-3 with moderate canal stenosis and cord 
deformity.

The examiner's opinion was based on limited review of the 
service treatment records from the first enlistment.  In 
regards to the headaches or neck pain being related to 
service, the examiner opined that based on review of the 
records from the first enlistment, the current complaints of 
headaches and neck pain were less likely as not caused by a 
result of head trauma in service.  The examiner noted that 
while the records from this first period of service included 
treatment for left hematomatous otitis media and hematoma, 
with a history of multiple fights, the October 1974 
separation examination from this first period of service was 
negative for headaches, neck pain or any other residuals from 
his head trauma, as was the October 1979 entrance examination 
prior to his second enlistment.  In regards to the knee, the 
examiner was unable to give an etiology opinion, as he had 
not located the records from the second period of service 
which included treatment in 1980 for knee problems following 
a fight.  

A January 2009 addendum to the May 2008 VA examination was 
done by a different examiner.  This examiner reported 
reviewing the claims file to include the service treatment 
records from the Veteran's second period of service.  The 
examiner also reviewed the service records from his first 
period of service, and the post-service evidence up to and 
including the May 2008 examination.  The examiner provided 
the following medical opinions.  In regards to the question 
of whether the Veteran has chronic headaches, the examiner 
answered that from the review of the BVA medical records 
(BVAMC chart), he did not have chronic headaches.  The 
problem was not listed and on review of the notes after 2004 
there was no mention of headaches.  There was mention of neck 
and back pain.  The examiner also opined that there were no 
other residuals of head trauma, pointing out that there was 
no mention of dizziness, memory problems, ataxia or cognition 
problems, all of which were common residuals of traumatic 
brain injury (TBI).   

In regards to whether the Veteran has a current left knee 
disability the examiner again stated that the Veteran does 
not have a current disability based on review of the VA 
medical records.  This included review of his problem list, 
primary care notes and most recent imaging from the May 2008 
VA examination.  In regards to a cervical spine disability 
the examiner confirmed that there is a current disability 
which is well documented.  The Veteran has chronic neck pain 
and per the records has DDD of the cervical spine at C5-6 as 
per MRI.  However the examiner opined that based on a review 
of the service treatment records from the periods of service 
from 1972 to 1974 as well as the records of 1979 to 1982 he 
did not have a chronic medical condition of the cervical 
spine at either time.  He was noted to have had multiple 
visits to medical personnel for injuries associated with 
assaults but there was nothing in the service treatment 
records that would be considered a nexus for his current 
cervical DDD.  The examiner also pointed out that there was a 
significant amount of time that had passed between his 
service and the manifestations of his current cervical spine 
symptoms and imaging.  It was noted that there was no mention 
of neck pain at the end of his second period of service, and 
a June 2004 primary care note following a motor vehicle 
accident made no mention of neck pain.  It was not until 
January 2006 that neck pain was mentioned, with a primary 
care note documenting that his neck pain came back with 
possible radicular symptoms after he fell.  It was after that 
time that his neck symptoms progressed.  

Based upon review of the evidence, the Board finds that 
service connection is not warranted for a cervical spine 
disorder, a left knee disorder, residuals of head trauma with 
concussion or for post-traumatic headaches.  

Regarding the left knee disorder and post-traumatic 
headaches, the evidence reflects that the Veteran does not 
have a current disability affecting the left knee, nor does 
he have a post-traumatic headache disorder.  In regards to 
the left knee, although there is evidence of a left knee 
injury in service as described by the Veteran in his hearing 
testimony and corroborated by the service treatment records 
from his second period of service, the most recent VA 
examination of May 2008 and January 2009, indicate that the 
Veteran does not have a current disability affecting the left 
knee.  Likewise, the post-service records are silent for any 
chronic left knee condition, with VA problem lists from 2005 
through 2009 notably absent for any left knee condition and 
there are no complaints or findings significant for left knee 
problems.  The lone post-service record suggesting a possible 
left knee disorder comes from the September 2004 VA knee 
examination, which did report some findings such as 
ligamentous laxity, decreased flexion and X-ray findings of 
early degenerative arthritis.  However, a followup X-ray was 
notably normal.  By the time of the May 2008 VA examination, 
the objective left knee findings were completely normal 
including the X-ray, and the January 2009 addendum stated 
that there is no current disability.  The findings from this 
September 2004 VA examination appear to be erroneous when it 
found degenerative arthritis of the left knee, and the 
symptoms such as laxity and decreased motion appeared to be 
temporary as they are not shown later.  In regards to the 
claimed post-traumatic headache condition, the medical 
evidence fails to show such a condition is present.  While 
headaches were reported in the record, such as in January 
2008, they were shown to be a manifestation of neck pain, and 
not a separate condition.  

While the Veteran has testified as to having ongoing symptoms 
of headaches and left knee pain, and is competent to do so, 
this is outweighed by the medical evidence showing no current 
objective evidence of a chronic headache disorder or left 
knee disability.  In essence, the Board affords the Veteran's 
lay statements less probative weight in light of the lack of 
corroborating medical evidence upon discharge from service 
and for so many years thereafter.  His lay contentions 
regarding his symptomatology are outweighed by the available 
medical evidence. See generally Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006) (finding that the Board may weigh the 
absence of contemporaneous medical evidence against the lay 
evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence.)  
Here the medical evidence reflecting lack of disability 
outweighs his contentions regarding symptoms of chronic 
headache disorder and left knee problems.

In regards to whether the Veteran has residuals of head 
trauma with concussion, again the medical evidence is 
negative for such a disorder.  There is no diagnosis of such 
condition (also known as traumatic brain injury or "TBI") 
shown in the post-service medical evidence.  The evidence was 
summarized by the examiner in the January 2009 addendum to 
the May 2008 examination who opined that the Veteran has no 
current residuals of head trauma, to include any of the 
common residuals of TBI, such as dizziness, memory problems, 
etc. as discussed above.  

In regards to the cervical spine disorder, while the evidence 
does reflect a current cervical spine disability, the 
preponderance of the medical evidence reflects that it is not 
related to service.  Post-service records and examination 
reports prior to May 2008 reflect that a cervical spine 
disorder was present as early as 2001, but contain no 
evidence or opinion specifically linking the C5-6 discogenic 
changes to the injuries sustained in service, although the 
history of trauma from his altercations was reported in some 
of these records including the February 2004 VA examination.  
However, the examiner in the January 2009 addendum to the VA 
examination opined after full review of the claims folder and 
the complete service treatment records, that there was no 
nexus between his current cervical spine disorder and the 
traumatic incidents in service.  This examiner pointed out 
the amount of time that had passed since the assaults in 
service, and the manifestation of neck pathology in providing 
this opinion.  The records do reflect that a number of years 
have passed since the traumatic incidents in service which 
did not include treatment for neck injuries shown in service, 
and the medical evidence of cervical problems in 2001.  In 
light of this, the preponderance of the evidence is against 
service connection for a cervical spine disorder.

The Veteran's contentions that his current cervical spine 
disability is related to service, and that he has current 
residuals of head injury are not shown to be competent 
medical evidence to address this question requiring medical 
expertise.  Where as in this instance there is no evidence 
showing that he has medical training or expertise, he is not 
competent to offer a medical opinion as to the existence of 
an etiological relationship between his cervical disorder and 
his trauma in service.  See 38 C.F.R. § 3.159(a)(2); Jandreau 
v. Nicholson, 492 F.3d 3371, 1376-1377; Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

In the case of residuals of head injury, there has not been 
any such disability diagnosed by a medical professional.  
While he is competent to identify certain symptoms which may 
be present with head injury residuals, he is not competent to 
render an actual diagnosis.  See Espiritu, supra at 492, 494 
(a lay person is not competent to render an opinion regarding 
the diagnosis or etiology of a disease or injury).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).  The evidence fails to 
show a current disability of the left knee or of residuals of 
head trauma, or a headache disorder.  While a cervical spine 
disability is shown, there is no nexus of this disorder 
linking it to service.  

There is also no evidence of arthritis having manifested in 
the knee or cervical spine within one year of service, thus 
the presumptions of 38 C.F.R. § 3.307 and 3.309 do not apply.  

As a preponderance of the evidence is against the award of 
service connection for the enumerated disorders, the benefit 
of the doubt doctrine is not applicable in the instant 
appeal.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert, supra.


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a left knee disorder is denied  

Service connection for residuals of head trauma with 
concussion is denied.

Service connection for post-traumatic headaches is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


